Citation Nr: 1222899	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  99-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a permanent and total disability evaluation for pension purposes, to include consideration of the provisions of 38 C.F.R. § 3.321(b)(1) prior to August 7, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Boston, Massachusetts.

In May 2001 the Board denied a claim for pension benefits.  The appellant appealed the Board's denial to the Court of Appeals for Veteran's Claims (Court), which vacated and remanded the Board's decision in July 2003.  That decision was appealed to the Federal Circuit Court, which vacated and remanded the Court's decision.  The Court then vacated and remanded the Board's decision in response to the Federal Circuit Court direction by Order of July 2004.  That matter was appealed, and was affirmed by the Federal Circuit in 2008, at which time the matter was remanded to the Board for development as indicated in the July 2004 Order.  Due to a statutory change effective from September 2001, the Board granted non-service connected pension benefits beginning on the date of the Veteran's sixty-fifth birthday on August 7, 2003 (subject to any income limitations).  

After the Board's remand, the RO administratively determined that the Veteran was entitled to non-service connected pension benefits effective the date of his claim on November 6, 1998.  However, they denied the claim because they had not received net worth, income and medical expense evidence showing that the Veteran met the income requirements for pension during those years.  The case was then returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an April 2012 letter the RO wrote that had administratively determined that the Veteran was entitled to non-service connected pension benefits since the date of his claim on November 6, 1998.  Thus, the appealed issue of entitlement to this benefit was decided entirely in the Veteran's favor and there remains no contested issue with respect to that.  

However, the April 2012 letter indicated that the Veteran's claim for pension benefits was nonetheless denied because a complete history of income and net worth is required in order for eligibility to be determined.  Clearly, the Veteran should be afforded the opportunity to submit this information. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide income and net worth information, including the amount of any unreimbursed medical expenses, for each year from 1998 to the present time (or until such time as benefits actually started to be paid).  The request should explain that this information is necessary in order to determine whether the Veteran met the income restrictions applicable to the award of non-service connected pension benefits.  Appropriate forms should be furnished to the Veteran so that he can provide this information.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination as to whether there is excess net worth and income is unfavorable to the Veteran, he and his representative should be provided with statement of the case (SOC) addressing this issue and advised as to how to perfect an appeal thereof.


Then, if indicated, and if the Veteran files a timely substantive appeal, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


